MEMORANDUM2
Albert R. Salman appeals pro se the district court’s partial order of dismissal which granted the motion to dismiss filed by Nevada Supreme Court Chief Justice Robert Rose in Salman’s 42 U.S.C. § 1983 action alleging violations of his civil rights.
Rose’s motion to dismiss is GRANTED and the appeal is DISMISSED for lack of jurisdiction because the district court’s order was not a final, appealable judgment. See 28 U.S.C. § 1291; Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir.1981).

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.